UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
MARK DUBLINO,
                                                       9:19-cv-381
                        Plaintiff,                     (GLS/DJS)

                  v.

G. SCHENK et al.,

                   Defendants.
________________________________

                             SUMMARY ORDER

      Plaintiff pro se Mark Dublino commenced this civil rights action

pursuant to 42 U.S.C. § 1983, against defendants “G. Schenk,” Deputy

Superintendent of Auburn Correctional Facility (hereinafter “Auburn C.F.”);

“Ms. Vanni,” Steward at Auburn C.F.; and Auburn C.F. correction officers

“Mr. Sheftic,” Sergeant; “Mr. Carhart,” Sergeant; and “Mr. Vendetti,” as well

as several other defendants who have since been terminated from the

case. (Compl., Dkt. No. 1; Dkt. No. 14.) Following initial review of the

complaint, the only remaining claims relate to the free flow of mail and

alleged retaliation with respect to attorney visits. (Dkt. No. 14 at 43.)

      On January 17, 2020, Magistrate Judge Daniel J. Stewart issued a

Report-Recommendation and Order (R&R) recommending that defendants’
motion for summary judgment, (Dkt. No. 28), be granted and that Dublino’s

complaint be dismissed without prejudice, (Dkt. No. 53 at 12.) Dublino filed

timely objections to the R&R.1 (Dkt. No. 57.) In addition, Dublino requests

leave to file an amended complaint. (Dkt. No. 57, Attach. 1 at 1.) For the

reasons that follow, the R&R is adopted in its entirety, and Dublino’s

request for leave to amend is denied.

     Before entering final judgment, this court routinely reviews all report

and recommendation orders in cases it has referred to a magistrate judge.

If a party has objected to specific elements of the magistrate judge’s


      1
          When a report and recommendation is filed, the parties have
fourteen (14) days from receipt of the report to file specific, written
objections to proposed findings and recommendations. See 28 U.S.C. §
636(b)(1)(C); Fed. R. Civ. P. 72(b)(2); N.D.N.Y. L.R. 72.1(c). Three
additional days are added to the fourteen-day period when the plaintiff is
served with the report by mail. See Fed. R. Civ. P. 6(d). The R&R was
filed on January 17, 2020. (Dkt. No. 53). On January 27, 2020, Dublino
requested an extension of time to object to the R&R, (Dkt. No. 54), which
was granted, (Dkt. No. 55), and the deadline to object was set at February
14, 2020, (id.) Although Dublino’s objections were not filed on the docket
until February 20, 2020, they are dated February 14, 2020, making his
objections timely. See Sides v. Paolano, 782 F. App’x 49, 50 (2d Cir.
2019) (“Under the prison mailbox rule, a pro se prisoner’s [document] is
deemed filed upon its delivery to prison authorities for transmittal to the
district court.” (citations omitted)); Yancey v. Robertson, No. 9:17-cv-0381,
2019 WL 315048, at *1 (N.D.N.Y. Jan. 24, 2019) (“Under the prison
mailbox rule, the objection [to the R&R] was timely filed.” (citation
omitted)).
                                      2
findings and recommendations, this court reviews those findings and

recommendations de novo. See Almonte v. N.Y. State Div. of Parole, No.

Civ. 904CV484, 2006 WL 149049, at *3 (N.D.N.Y. Jan. 18, 2006). In

cases where no party has filed an objection, or only vague or general

objections have been filed, this court reviews the findings and

recommendations of the magistrate judge for clear error. See id. at *5.

      The crux of defendants’ motion for summary judgment and the R&R

is that, with respect to both of his remaining claims, Dublino failed to

exhaust his administrative remedies as required by the Prison Litigation

Reform Act. (Dkt. No. 53 at 2.) Dublino raises three objections to the

R&R. (See generally Dkt. No. 57.) While Dublino refers to his objections

as “specific,” they either raise a new argument not presented to Judge

Stewart in the initial briefing, rehash an argument previously presented to

and rejected by Judge Stewart, or constitute a misapprehension of the

reasons supporting the recommendations in the R&R. (Id.) Accordingly,

as explained in greater detail below, his objections invoke review only for

clear error. See Smith v. Hulihan, No. 11 CV 2948, 2012 WL 4928904,

at *1 (S.D.N.Y. Oct. 17, 2012) (“[N]ew arguments and factual assertions

cannot properly be raised for the first time in objections to the R[]&[]R, and

                                       3
indeed may not be deemed objections at all.”); Almonte, 2006 WL 149049

at *4 (explaining that resubmitting the same arguments previously made

“fails to comply with the specificity requirement”).

      Dublino first objects to the R&R’s alleged failure to consider certain

grievances that were neither filed nor assigned a grievance number by the

Department of Corrections and Community Supervision (DOCCS). (Dkt.

No. 57 at 6-7.) Dublino argues that, because these grievances related to

his two remaining claims, his administrative remedies were rendered

unavailable. (Id.) Judge Stewart narrowed his consideration to the two

grievances discussed in the R&R, because both parties agreed in the

summary judgment briefing that those were the only two grievances at

issue. (Dkt. No. 28, Attach. 3 at 2-3; Dkt. No. 40 at 19.) Dublino cannot

now use his objections as a vehicle to make the new argument in

opposition to defendants’ motion for summary judgment that his

administrative remedies were unavailable by virtue of DOCCS’ failure to

respond and/or assign a grievance number to other grievances. See Fox

v. Lee, No. 9:15-cv-0390, 2019 WL 1323845, at *3 (N.D.N.Y. Mar. 25,

2019); Hulihan, 2012 WL 4928904, at *1. Accordingly, having found no

clear error, this objection is rejected.

                                           4
      Next, Dublino objects to the R&R’s finding that he did not exhaust his

remedies with respect to his grievance regarding his retaliation claim. (Dkt.

No. 57 at 7-16.) Dublino argues that his administrative remedies were

unavailable with respect to this grievance, because, among other things,

the Central Office Review Committee (CORC) did not timely respond to his

appeal. (Id.) Dublino previously advanced this argument in his opposition

to defendants’ motion for summary judgment. (Dkt. No. 40 at 20.)

Accordingly, this objection also invokes review only for clear error.

Almonte, 2006 WL 149049 at *5.

      “[C]ourts within the Second Circuit are split regarding whether a

failure by CORC to timely respond to an appeal constitutes unavailability

excusing a failure to exhaust.” Sherwood v. Senecal, No. 9:17-cv-00899,

2019 WL 4564881, at *2 (N.D.N.Y. Sept. 20, 2019) (citation omitted). After

considering the relevant case law, Judge Stewart resolved this issue

adversely to Dublino. (Dkt. No. 53 at 9-12.)

      The R&R cites compelling and appropriate reasons in making this

recommendation. (Id.) Specifically, Dublino commenced this action just




                                      5
forty-one days after his appeal to CORC,2 and the case law that supports a

finding that CORC’s failure to timely respond to an appeal constitutes

unavailability involved much longer delays. Compare Mayandeunas v.

Bigelow, No. 9:18-CV-1161, 2019 WL 3955484, at *1 (N.D.N.Y. Aug. 22,

2019) (finding that 134 days between when the plaintiff filed his appeal to

CORC and when he filed his complaint in federal court was sufficient to

render his administrative remedies unavailable); High v. Switz,

9:17-CV-1067, 2018 WL 3736794, at *4-6 (N.D.N.Y. July 9, 2018), report

and recommendation adopted sub nom. High v. PA Switz, 2018 WL

3730175 (N.D.N.Y. Aug. 6, 2018) (finding that a seven-month delay was

sufficient), with Gizewski v. N.Y. State Dep’t of Corr. & Cmty. Supervision,

692 F. App’x 668, 670 (2d Cir. 2017) (affirming the district court’s finding

that the plaintiff did not establish that his administrative remedies were

unavailable where there were eighty days between when the plaintiff filed

his appeal to CORC and when he filed his complaint in federal court);

Fabrizio v. Annucci, 9:18-CV-0339, 2019 WL 5287959, at *3 n.6 (N.D.N.Y.


      2
        Dublino appealed his grievance to CORC on February 7, 2019 and
his complaint in this action was mailed from the facility in which he was
incarcerated on March 20, 2019. (Dkt. No. 53 at 11 (citing Compl. at 29;
Dkt. No. 40 at 22).)
                                       6
Oct. 18, 2019) (delay of sixty-one days is “too short” to deem DOCCS

grievance process unavailable).

      Dublino’s frustration with the law is noted. However, the court finds

no clear error in the R&R’s finding, which correctly analyzed the relevant

case law in conjunction with the time period between when Dublino filed his

appeal to CORC and when he filed the present action—“the relevant

[consideration] for purposes of deciding th[is] issue.” See Mayandeunas,

2019 WL 3955484, at *4 (citation omitted). Accordingly, this objection is

rejected.

      Finally, Dublino makes a third, single-paragraph objection to “the

[R&R]’s apparent approach that, if any claims are deemed unexhausted[,

then] all claims must be dismissed.” (Dkt. No. 57 at 16-17.) Interpreting

this objection as an argument that if Dublino exhausted his administrative

remedies as to one claim, then the complaint survives summary judgment,

it appears to be hinged upon a finding that the administrative remedies

were exhausted for one of the two grievances at issue. Accordingly, this

objection is rendered moot by this Summary Order, which adopts the

R&R’s findings that the remedies were unexhausted as to both claims.

      In sum, the court has carefully considered the R&R, and finds no

                                      7
clear error in Judge Stewart’s thorough analysis, which squarely addresses

Dublino’s arguments and provides multiple, appropriate reasons for

granting defendants’ motion for summary judgment. (See generally Dkt.

No. 53.) As a result, the R&R is adopted in its entirety for the reasons set

forth therein.3

      Accordingly, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt.

No. 53) is ADOPTED IN ITS ENTIRETY; and it is further

      ORDERED that Dublino’s request for leave to amend his complaint

(Dkt. No. 57, Attach. 1 at 1) is DENIED; and it is further

      ORDERED that Dublino’s complaint (Dkt. No. 1) is DISMISSED

WITHOUT PREJUDICE4; and it is further

       3
         In his objections, Dublino informally requests leave to amend his
complaint “without filing a new claim.” (Dkt. No. 57, Attach. 1 at 1.)
Dublino’s request is procedurally defective, as he has failed to make a
proper motion for leave to amend, and did not submit a complete copy of
the proposed amended complaint. See Taxmoxifen Citrate Antitrust Litig.,
466 F.3d 187, 220 (2d Cir. 2006); Rosendale v. Iuliano, 67 F. App’x 10, 14
(2d Cir. 2003). Moreover, it is unclear how an amendment would cure
Dublino’s failure to exhaust his administrative remedies. Accordingly, as
described below, the proper resolution is to dismiss Dublino’s complaint
without prejudice.
       4
          It is appropriate for the Court to dismiss a claim without prejudice
for failing to exhaust administrative remedies “[i]f the time permitted for
                                       8
      ORDERED that the Clerk close this case; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

March 31, 2020
Albany, New York




pursuing administrative remedies has not expired.” Berry v. Kerik, 366
F.3d 85, 87 (2d Cir. 2004) (citation omitted). As stated in the R&R, “[a]
new complaint filed in short order would likely be timely under the
applicable statute of limitations.” (Dkt. No. 53 at 12.) And, apparently,
CORC has still not issued a decision regarding the two grievances, which
will likely render his administrative remedies unavailable pursuant to the
case law described above. Mayandeunas, 2019 WL 3955484, at *5 (“At
some point CORC must face the consequences of its delays.”). Further,
Dublino can properly, and more clearly, advance an unavailability
argument regarding the grievances that allegedly were not filed or
assigned a grievance number with this new claim.
                                     9
